EXHIBIT 10.2
AMENDED & RESTATED EMPLOYMENT AGREEMENT
This AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
this 8th day of August, 2016, by and between RED ROBIN GOURMET BURGERS, INC., a
Delaware corporation (the “Company”), and Denny M. Post (“Executive”).
RECITAL
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
AGREEMENT
1.            Employment Period.  The Company, through its wholly-owned
subsidiary, Red Robin International, Inc., a Nevada corporation (“RRI”), hereby
employs Executive, and Executive hereby accepts such employment, upon the terms
and conditions hereinafter set forth.  The term of Executive’s employment
hereunder shall be deemed to have commenced on August 8, 2016 (the “Effective
Date”), and shall continue indefinitely, subject to termination as provided
herein (such term being referred to herein as the “Employment Period”). 
Executive and the Company acknowledge that, except as may otherwise be provided
by this Agreement or under any other written agreement between Executive and the
Company, the employment of Executive by the Company and RRI is “at will” and
Executive’s employment may be terminated by either Executive or the Company at
any time for any reason, or no reason.  RRI shall be the “employer” for tax,
legal reporting, payroll processing and similar purposes.
2.            Position and Duties.
(a)            During the Employment Period, Executive shall be employed as and
hold the titles of President and Chief Executive Officer of the Company, with
such duties, authorities and responsibilities that are customary for public
company chief executive officer positions.  Executive will be the principal
executive officer of the Company, and shall report to the Company’s Board of
Directors, which will include interfacing with the Chair of the Company’s Board
of Directors, and certain committees of the Board of Directors and their
respective chairpersons from time to time (collectively, the “Board”).  The
Board may assign Executive such other duties, authorities and responsibilities
that are not substantially inconsistent with her positions as Chief Executive
Officer of the Company.  Executive shall also become a member of the Board as of
the Effective Date. Thereafter, during the Employment Period, the Board shall
nominate Executive for re-election as a member of the Board at the expiration of
the then current term, provided that the foregoing shall not be required to the
extent prohibited by legal or regulatory requirements, or the current provisions
of Section 6E of the Company’s Certificate of Incorporation as in effect at any
time or from time to time.  During the Employment Period, Executive shall report
only to the Board and all employees of the Company, RRI and the Company’s
subsidiaries shall report to Executive or her designee.  For the avoidance of
doubt,

--------------------------------------------------------------------------------

the company may appoint another individual to serve as President of the Company
and upon such appointment Executive shall (automatically and without further
action) no longer serve as President of the Company and Executive acknowledges
and agrees that she shall not have Good Reason with respect thereto.
(b)            During the Employment Period, Executive shall devote
substantially all of her skill, knowledge and working time to the business and
affairs of the Company and its subsidiaries; provided that in no event shall
this sentence prohibit Executive from (i) performing personal, charitable,
civic, educational, professional, community or industry activities (ii) serving
on the boards of directors of non-profit organizations and, with the prior
written approval of the Board, other for profit companies, and (iii) managing
Executive’s passive personal investments, so long as such activities do not
materially and adversely interfere with Executive’s duties for the Company or
otherwise violate the terms and conditions of this Agreement or the Company’s
policies in effect from time to time applicable to executive officers of the
Company.  Executive shall perform her services at the Company’s headquarters,
presently located in Greenwood Village, Colorado, subject to reasonably required
travel in connection with the performance of her services hereunder or as
reasonably requested by the Board.  Executive shall use her best efforts to
carry out her responsibilities under this Agreement faithfully and efficiently.
(c)            In her position as Chief Executive Officer of the Company,
Executive shall, subject to the oversight of the Board and the “Authorization
Limits” established from time to time by the Board, have full authority and
responsibility to manage the operation of the Company’s restaurants and
franchise system, including the hiring and discharge of employees of the Company
and its subsidiaries, closing, selling, developing and opening restaurants as
contemplated by the annual budget approved by the Board (the “Annual Plan”),
establishing and administering the Company’s marketing plan, making improvements
in and refurbishing the Company’s restaurants consistent with the capital
expenditure budget in the Annual Plan, administering and managing the day-to-day
operation of the restaurants, granting new franchises and administering and
managing the franchise operations consistent with the Annual Plan.
3.            Compensation.
(a)            Base Salary.  During the Employment Period, Executive shall
receive from the Company an annual base salary (“Annual Base Salary”) at the
rate of $700,000.00, with such salary to be adjusted at such times, if any, and
in such amounts as determined by the Board and approved by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), provided, however, that Executive’s Annual Base Salary shall not be
decreased without Executive’s prior written consent unless the annual salaries
of all other Executive Officers are proportionately decreased, but in no event
shall the Annual Base Salary be decreased by more than ten percent (10%) of
Executive’s Annual Base Salary then in effect.  Executive’s Annual Base Salary
shall be subject to annual review by the Board during the Employment Term.  The
Company shall pay the Annual Base Salary to Executive in accordance with the
Company’s and RRI’s normal payroll policy.
(b)            Annual Incentive Compensation.  In addition to the Annual Base
Salary, Executive is eligible to receive an annual cash bonus each fiscal year
during the Employment
2

--------------------------------------------------------------------------------

Period as determined in accordance with the Company’s annual incentive plan and
as approved by the Compensation Committee (the “Annual Bonus”).  For fiscal year
2016, Executive’s target bonus shall be 120% of Executive’s annual base salary
(with such target applicable for the full fiscal year regardless of the
Effective Date of this Agreement).  Thus, for the avoidance of doubt, for the
period commencing December 28, 2015 until the Effective Date, the Executive’s
target bonus shall be 120% of Executive’s annual base salary prior to the
Effective Date prorated by the number of days from December 28, 2015 until the
Effective Date, and, for the period commencing on the Effective Date through
December 25, 2016, the Executive’s target bonus shall be 120% of Executive’s
Annual Base Salary on and following the Effective Date prorated by the number of
days from the Effective Date through December 25, 2016.  Through the 2017 fiscal
year, the Annual Bonus shall be targeted at 120% of Executive’s Annual Base
Salary.  Such target will be subject to adjustment by the Compensation Committee
in fiscal year 2018 and later.  The actual amount of any Annual Bonus shall
depend on the level of achievement of the applicable performance criteria
established with respect to the Annual Bonus by the Board and the Compensation
Committee in their sole discretion.
(c)            Long-Term Incentive Awards.
(i)            Sign-On Equity Awards.  Executive will receive equity awards
pursuant to the Company’s Second Amended and Restated 2007 Performance Incentive
Plan (the “2007 Plan”) or the Company’s new equity incentive award plan (subject
to approval of such plan at the shareholder meeting in fiscal year 2017), as
applicable, as follows (the “Sign-On Equity Awards”): (x) on October 3, 2016, a
non-qualified stock option having a Black-Scholes grant date fair value of
$160,400, of which 25% shall vest on each of the first, second, third and fourth
anniversaries of the date of grant, subject to continued employment through each
such vesting date; (y) on October 3, 2016, time-vested restricted stock units
having a grant date fair value of $80,200, of which 25% shall vest on each of
the first, second, third and fourth anniversaries of the date of grant, subject
to continued employment through each such vesting date; and (z) during the first
quarter of fiscal 2017, performance share units with a grant date fair value (at
target) of $1,050,000 (such PSU grant shall be subject to approval of the
Company’s new equity incentive award plan at the shareholder meeting in fiscal
year 2017).  The PSU award will cliff-vest at the end of a three-year
performance cycle, generally subject to Executive’s continued employment through
the applicable vesting date, with the number of PSUs earned and issued to be
determined based on achievement of three-year cumulative EBITDA and three-year
average ROIC threshold, target or maximum performance objectives (with linear
interpolation for performance achieved between these objectives).  Specific
EBITDA and ROIC targets will be approved by the Compensation Committee in the
first quarter of fiscal year 2017, with the threshold, target, and maximum
number of shares eligible for issuance under the PSU award to be consistent with
past practice.  The Sign-On Equity Awards shall be subject to the terms and
conditions set forth in the Company’s standard award agreement for the
applicable type of award and shall be subject to the terms of the 2007 or the
new equity incentive award plan, as applicable.
(ii)            Generally.  Beginning in fiscal year 2017, Executive shall have
the opportunity to participate in the Company’s long term incentive plan
(“LTIP”), which will have a target value equal to 250% of Base Salary.  It is
expected that the annual LTIP grant will be comprised of the following types of
awards:  (i) service-based vesting stock options (40%), (ii)
3

--------------------------------------------------------------------------------

service-based vesting RSUs (20%), and (iii) PSUs (40%).  Notwithstanding
anything to the contrary herein, for fiscal year 2017, the PSU award shall
represent 60% of the target value of the fiscal year 2017 LTIP award (target
value of $1,050,000) as contemplated in Section 3(c)(i)(z) of this Agreement
which represents the award of PSUs for fiscal year 2017 and an additional amount
of PSUs for the fiscal year 2016 stub period.  During the Employment Period,
Executive shall be entitled to participate in such annual long term incentive
awards as may be approved by the Board or the Compensation Committee from time
to time in accordance with the Company’s compensation plans.
(iii)            For the avoidance of doubt, Executive’s cash-based long-term
incentive awards granted and outstanding as of the Effective Date will remain
outstanding and will be paid in accordance with their existing terms.
(d)            Other Benefits.
(i)            Welfare and Benefit Plans.  During the Employment Period:
(A) Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company and RRI to the
same extent as other senior executive employees, including, among other things,
participation in the Company’s Non-Qualified Deferred Compensation Plan; and (B)
Executive and/or Executive’s family, as the case may be, shall be eligible to
participate in, and shall receive all benefits under, all welfare benefit plans,
practices, policies and programs provided by the Company and RRI (including, to
the extent provided, without limitation, medical, prescription, dental,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs) to the same
extent as other senior executive employees.
(ii)            Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable travel and other
expenses incurred by Executive in carrying out Executive’s duties under this
Agreement, provided that Executive complies with the policies, practices and
procedures of the Company and RRI for submission of expense reports, receipts or
similar documentation of the incurrence and purpose of such expenses
(collectively referred to herein as “Expense Policies”).
(iii)            Paid Time Off.  Executive shall be entitled to holidays and
four (4) weeks of paid time off per calendar year in accordance with the
Company’s holiday and paid time off policies applicable to executive officers as
in effect from time to time.
(iv)            Car Allowance.  During the Employment Period, Executive shall be
paid a monthly car allowance in the gross amount of $1,250.00.
(v)            Payment of Legal and Financial Advisory Services Fees. 
Commencing as of the Effective Date through the one (1) year anniversary of the
Effective Date, the Company shall pay or Executive shall be reimbursed for her
reasonable legal and financial advisory services fees incurred during such
period up to a maximum of $30,000.
(e)            Reservation of Rights.  The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in subsections (d)(i), (ii) and (iii) above at
any time without recourse by
4

--------------------------------------------------------------------------------

Executive so long as such action is taken with respect to senior executives
generally and does not single out Executive.
4.            Termination.
(a)            Death or Disability.  Executive’s employment and all associated
rights and benefits shall terminate automatically upon Executive’s death.  If
the Company determines in good faith that the Disability of Executive has
occurred, it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive, provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of her duties.
(b)            Cause.  The Company may terminate Executive’s employment at any
time for Cause.
(c)            By the Company without Cause.  The Company may terminate
Executive’s employment at any time without Cause.
(d)            By Executive for Good Reason.  Executive may terminate her
employment at any time for Good Reason subject to the notice and cure provisions
set forth in the definition thereof.
(e)            Change in Control Event.  Executive’s employment may be
terminated within twenty-four (24) months following the occurrence of a Change
in Control Event by the Company without Cause or by Executive for Good Reason.
(f)            Obligations of the Company Upon Termination.
(i)            Death or Disability.  If Executive’s employment is terminated by
reason of Executive’s Death or Disability, this Agreement shall terminate
without further obligations to Executive or her legal representatives under this
Agreement, other than for (A) payment of (1) Executive’s Annual Base Salary and
any accrued but unused vacation through the date of termination to the extent
not theretofore paid and reimbursement for any unreimbursed business expenses
incurred through the date of termination, payable within 30 days of the
effective date of termination; (2) any compensation previously deferred by
Executive (together with any accrued interest or earnings thereon) payable
pursuant to, and at such times as provided for by, such deferred compensation
plan, program or policy; and (3) any payments, benefits or fringe benefits to
which Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, payable at such times as provided for by such plan, program or
grant (the payments and benefits described clauses (1), (2) and (3) shall be
hereinafter referred to as the “Accrued Obligations”); (B) any Annual Bonus
earned but unpaid with respect to the fiscal year ending on or preceding the
date of termination, payable at the time such Annual Bonus would have been paid
if Executive was still employed with the Company; and (C) payment on the next
Annual Bonus payment date immediately following the end of the fiscal year of
the effective date of termination, payable at the time such Annual Bonus would
have been paid if Executive was still employed with the Company, of a pro rata
share (determined on the basis of the number of days
5

--------------------------------------------------------------------------------

during which Executive was employed by the Company during the applicable fiscal
year prior to the effective date of termination) of the Annual Bonus that would
otherwise have been earned based on actual performance and be payable pursuant
to Section 3(b) hereof had Executive continued to be employed by the Company on
such Annual Bonus payment date.
(ii)            Cause or Resignation other than with Good Reason. If Executive’s
employment is terminated by the Company for Cause or Executive resigns from her
position as Chief Executive Officer of the Company without Good Reason, this
Agreement shall terminate without further obligations to Executive other than
for the payment of Accrued Obligations at the time or times described therefor
in Section 4(f)(i). If it is subsequently determined that the Company did not
have Cause for termination hereof or that Executive had Good Reason for
termination, then the decision to terminate shall be deemed to have been made
under Section 4(c) or Section 4(d) hereof, respectively, and the amounts payable
under Section 4(f)(iii) hereof shall be the only amounts Executive may receive
on account of her termination.
(iii)            Termination upon or following a Change in Control Event, by the
Company without Cause or by Executive for Good Reason.  If Executive’s
employment terminates pursuant to Section 4(e) of this Agreement upon or
following the occurrence of a Change in Control Event, the Company terminates
Executive’s employment for any reason other than for Cause (but not including
death or Disability) or Executive terminates her employment for Good Reason,
this Agreement shall terminate without further obligations to Executive other
than:
(A)            payment of (1) Accrued Obligations at the time or times described
therefor in Section 4(f)(i) and (2) any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination,
payable at the time such Annual Bonus would have been paid if Executive was
still employed with the Company;
(B)            (1) upon a Change in Control Event, a severance payment equal to
two (2) times the sum of (x) Executive’s Annual Base Salary and (y) the highest
Annual Bonus amount earned by Executive for performance in the last three
completed calendar years prior to the Change in Control Event for which bonuses
have been paid or are payable (which Annual Bonus may be in the aggregate if
Executive has earned more than one bonus payment for such calendar year),
payable in substantially equal installments (such payments to be made in
accordance with the Company’s normal payroll practices) for the twenty-four (24)
month period following the effective date of termination; or (2) upon a
termination by Executive for Good Reason or by the Company other than for Cause
(and that is not a Change in Control Event), continued payment of Executive’s
Annual Base Salary as in effect immediately prior to the date of termination
(such payments to be made in accordance with the Company’s normal payroll
practices) for the twenty-four (24) month period following the effective date of
termination;
(C)            on the next Annual Bonus payment date immediately following the
end of the fiscal year of the effective date of termination, payable at the time
such Annual Bonus would have been paid if Executive was still employed with the
Company, of the pro rata share (determined on the basis on the number of days
during
6

--------------------------------------------------------------------------------

which Executive served the Company during the applicable fiscal year prior to
the effective date of termination) of the Annual Bonus that would otherwise have
been earned and be payable had Executive continued to be employed by the Company
on such Annual Bonus payment date, subject in each case to standard withholdings
and other authorized deductions; and
(D)            monthly payments (or reimbursement to Executive) of the cost of
continuing coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) or otherwise, if COBRA does not apply, for Executive and her
spouse under the Company’s and RRI’s then existing medical, dental and
prescription insurance plans for a period of eighteen (18) months, provided that
Executive elects such continuing coverage in accordance with the requirements of
each such plan (provided that during any period when Executive is eligible to
receive such benefits under any employer-provided plan or through any
government-sponsored program such as Medicare, the benefits provided under this
clause (D) may be made secondary to those provided under such other plan);
provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the 60 days
after the date of termination (the “Release Condition”).  For the avoidance of
doubt, the severance contemplated by Section 4(f)(iii)(B) shall be paid, subject
to the satisfaction of the Release Condition, in substantially equal
installments on regularly scheduled payroll dates beginning on the first regular
payroll date that is sixty (60) days after Executive experiences a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”); provided, that such first payment
shall be a lump sum payment equal to the amount of all payments due from the
date of such termination through the date of such first payment.  If Executive
fails to timely execute the general release, all payments and benefits set forth
in this Section 4(f)(iii) (other than the payment of the Accrued Obligations)
shall be forfeited.
(iv)            Exclusive Remedy.  Executive agrees that the payments
contemplated by this Section 4(f) shall constitute the exclusive and sole remedy
for any termination of her employment, and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment; provided, however, that nothing contained in this Section
4(f)(iv) shall prevent Executive from otherwise challenging in a subsequent
arbitration proceeding a determination by the Company that it was entitled to
terminate Executive’s employment hereunder for Cause.
(v)            Termination of Payments.  Anything in this Agreement to the
contrary notwithstanding, the Company shall have the right to terminate all
payments and benefits owing to Executive pursuant to this Section 4(f) upon the
Company’s discovery of any breach or threatened breach by Executive of her
obligations under the general release or Sections 5, 6, 7 and 8 of this
Agreement.
7

--------------------------------------------------------------------------------

(vi)            Resignation as Officer or Director Upon Termination.  Upon
termination of Executive’s employment with the Company for any reason
whatsoever, Executive shall thereupon be deemed to have immediately resigned
from any positions with the Company and all of its subsidiaries and affiliates,
whether as an officer, director, employee, fiduciary or otherwise.  In such
event, Executive shall, at the request of the Company, execute any documents
reasonably required to evidence such resignations.
(g)            Survival of Certain Obligations Following Termination. 
Notwithstanding any other provision contained in this Agreement, the provisions
in Sections 5 through 11 and 14 through 21 of this Agreement shall survive any
termination of Executive’s employment hereunder (but shall be subject to
Executive’s right to receive the payments and benefits provided under this
Section 4).
5.            Confidential Information.  Except in the good-faith performance of
her duties hereunder, Executive shall not disclose to any person or entity or
use, any information not in the public domain, in any form, acquired by
Executive while she was employed or associated with the Company or RRI or, if
acquired following the termination of such association, such information which,
to Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business.  Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with her
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.
6.            Covenant Not to Compete.  Executive agrees that, for the period
commencing on the Effective Date and ending twenty-four (24) months after the
date of termination of Executive’s employment with the Company (the “Restrictive
Period”), Executive shall not directly or indirectly, either for herself or for,
with or through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit her
name to be used by, either (i) any business that, in the reasonable judgment of
the Board, competes with the Company and its subsidiaries in the burger focused
restaurant business in (x) the United States, (y) the Canadian provinces of
Alberta and British Columbia, or (z) any other country, province or territory in
which the Company conducts business as of the date Executive’s employment
terminates, or (ii) the following casual dining and brew-centric restaurant
concepts (and their successors): Chili’s, Applebee’s, Ruby Tuesday, TGIFridays,
Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House and Brickhouse (“Competitive
Activity”).  In making its judgment as to whether any business is engaged in a
burger focused Competitive Activity, the Board shall act in good faith, and
shall first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration.  For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent of the stock
8

--------------------------------------------------------------------------------

of a publicly-held corporation whose stock is traded on a national securities
exchange (a “Public Company”)).
7.            No Interference.  During the Restrictive Period, Executive shall
not, without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of Assistant Store Manager or higher in restaurant
operations or the level of Director or higher at the Company’s home office to
leave the employ of the Company or RRI, or in any way interfere with the
relationship between the Company or RRI and any employee thereof, (b) hire any
Person who was an employee of the Company or RRI at the level of Assistant Store
Manager or higher in restaurant operations or the level of Director or higher at
the Company’s home office within twelve months after such Person’s employment
with the Company or RRI was terminated for any reason or (c) induce or attempt
to induce any supplier or other business relation of the Company or RRI to cease
doing business with the Company or RRI, or in any way interfere with the
relationship between any such supplier or business relation and the Company or
RRI.
8.            Return of Documents.  In the event of the termination of
Executive’s employment for any reason, Executive shall deliver to the Company
all of (a) the property of the Company or any of its subsidiaries, and (b)
non-personal documents and data of any nature and in whatever medium of the
Company or any of its subsidiaries, and she shall not take with her any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
9.            Reasonableness of Restrictions.  Executive agrees that the
covenants set forth in Sections 5, 6, 7 and 8 are reasonable with respect to
their duration, geographical area and scope.  In the event that any of the
provisions of Sections 5, 6, 7 and 8 relating to the geographic or temporal
scope of the covenants contained therein or the nature of the business or
activities restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.
10.            Injunctive Relief.  The parties hereto agree that the Company
would suffer irreparable harm from a breach by Executive of any of the covenants
or agreements contained herein, for which there is no adequate remedy at law. 
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief (without the
necessity of posting bond or security) in order to enforce compliance with, or
prevent any violation of, the provisions hereof; and that, in the event of such
a breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining
Executive from engaging in activities prohibited hereby or such other relief as
may be required to specifically enforce any of the covenants contained herein.
11.            Extension of Restricted Periods.  In addition to the remedies the
Company may seek and obtain pursuant to this Agreement, the restricted periods
set forth herein shall be
9

--------------------------------------------------------------------------------

extended by any and all periods during which Executive shall be found by a court
to have been in violation of the covenants contained herein.
12.            Stock Ownership Requirement.  While employed by the Company,
Executive shall be expected to maintain ownership of common stock or stock
equivalents in such amounts and on such terms and conditions as are set forth in
the Company’s Executive Stock Ownership Guidelines established by the
Compensation Committee and in effect from time to time (the “Ownership
Guidelines”).  Executive is expected to meet the ownership requirements set
forth in the Ownership Guidelines within the time period stated in the Ownership
Guidelines.  In the event Executive is unable to meet her ownership requirements
within the defined time period, Executive shall retain all net after tax profit
shares following option exercise and/or the vesting of restricted stock units
until Executive has satisfied the requirements set forth in this Section 12.  No
additional liability shall apply to Executive if Executive fails to satisfy the
stock ownership requirements set forth in this Section 12.
13.            Definitions.  As used herein, unless the context otherwise
requires, the following terms have the following respective meanings:
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
(i)            Executive’s continual or deliberate neglect in the performance of
her material duties;
(ii)            Executive’s failure to devote substantially all of her working
time to the business of the Company and its subsidiaries (other than as
expressly permitted in this Agreement);
(iii)            Executive’s failure to follow the lawful directives of the
Board in any material respect;
(iv)            Executive’s engaging in misconduct in connection with the
performance of any of her duties, including, without limitation, falsifying or
attempting to falsify documents, books or records of the Company or its
subsidiaries, misappropriating or attempting to misappropriate funds or other
property, or securing or attempting to secure any personal profit in connection
with any transaction entered into on behalf of the Company or its subsidiaries;
(v)            the violation by Executive, in any material respect, of any
policy or of any code or standard of behavior or conduct generally applicable to
employees of the Company or its subsidiaries;
(vi)            Executive’s breach of the material provisions of this Agreement
or any other non-competition, non-interference, non-disclosure, confidentiality
or other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
10

--------------------------------------------------------------------------------

(vii)            Executive’s engaging in conduct which is reasonably likely to
result in material injury to the reputation of the Company or any of its
subsidiaries, including, without limitation, commission of a felony, fraud,
embezzlement or other crime involving moral turpitude;
provided, that a termination for Cause by the Company of any of the events
described in clauses (i), (ii), (iv) and (v) above shall only be effective on 10
days advance written notification, providing Executive the opportunity to cure,
if reasonably capable of cure within said 10-day period; provided, however, that
no such notification is required if the Cause event is not reasonably capable of
cure or the Board determines that its fiduciary obligation requires it to effect
a termination of Executive for Cause immediately. Notwithstanding the preceding
sentence, the Board may suspend Executive while it conducts a good faith inquiry
of whether grounds for Cause exist.


“Change in Control Event” means:
(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or (2)
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control Event; (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliate of the
Company or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with subsections (iii)(A), (B) and (C) below;
(ii)            In the event the Board is a classified board, a majority of the
individuals who serve in the same class of directors that constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of that class of directors, or in the event the
Board is not a classified board, members of the Incumbent Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and her predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
(iii)            Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its
11

--------------------------------------------------------------------------------

Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
more than 50% existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(iv)            Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;
provided, however, that any of the foregoing events shall constitute a Change in
Control Event only if Executive’s employment with the Company as Chief Executive
Officer of the Company is terminated by the Company without Cause or Executive
voluntary terminates for Good Reason on or within twenty-four (24) months
following such Change of Control Event.


“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of her position, even with reasonable accommodation
which does not impose an undue hardship on the Company.  The Company reserves
the right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or her medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of:  (i) a reduction in Executive’s compensation other than as
permitted pursuant to Section 3 hereof; (ii) a relocation of the Company’s
headquarters to a location more than twenty (20) miles from the location of the
Company’s headquarters prior to such relocation; (iii) any willful breach by the
Company of any material provision of this Agreement; or (iv) a significant
reduction in the then-effective responsibilities of the Chief Executive Officer
of the Company; provided that Executive gives written notice to the Company of
the existence of such a condition
12

--------------------------------------------------------------------------------

within ninety (90) days of the initial existence of the condition, the Company
has at least 30 days from the date when such notice is provided to cure the
condition without being required to make payments due to termination by the
Company for Good Reason (the “Cure Period”), and the Executive actually
terminates her employment for Good Reason within thirty (30) days after the
expiration of the Cure Period.  For the avoidance of doubt, in the event the
Board appoints someone to succeed Executive as President of the Company,
Executive acknowledges and agrees that any such appointment shall not constitute
“Good Reason” so long as Executive remains the Chief Executive Officer of the
Company.
14.            Arbitration.  Except as otherwise provided herein, any
controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Executive’s employment, including, but not limited to, any state or federal
statutory or common law claims, shall be submitted to arbitration in Denver,
Colorado, before a sole arbitrator selected from Judicial Arbiter Group, Inc.,
Denver, Colorado, or its successor (“JAG”), or if JAG is no longer able to
supply the arbitrator, such arbitrator shall be selected from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), or other mutually agreed upon
arbitration provider, as the exclusive forum for the resolution of such
dispute.  Provisional injunctive relief may, but need not, be sought by either
party to this Agreement in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the Arbitrator. 
Final resolution of any dispute through arbitration may include any remedy or
relief which the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes.  At the conclusion of
the arbitration, the Arbitrator shall issue a written decision that sets forth
the essential findings and conclusions upon which the Arbitrator’s award or
decision is based.  Any award or relief granted by the Arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction.  The parties acknowledge and agree that they
are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement or Executive’s employment, and under no circumstances shall class
claims be processed or participated in by Executive.  The parties agree that
Company shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee.  Executive and the Company further
agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or her reasonable attorneys’ fees and
costs incurred by it or her in connection with resolution of the dispute in
addition to any other relief granted.
15.            Governing Law.  This Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.  Each Participant shall submit to the
venue and personal jurisdiction of the Colorado state and federal courts
concerning any dispute for which judicial redress is permitted pursuant to this
Agreement; however the Company is not limited in seeking relief in those courts.
13

--------------------------------------------------------------------------------

16.            Taxes.
(a)            Except as otherwise provided in Section 20, and to the extent
specifically provided in Section 17, Executive shall be solely liable for
Executive’s tax consequences of compensation and benefits payable under this
Agreement, including any consequences of the application of Section 409A of the
Code.
(b)            In order to comply with all applicable federal or state income
tax laws or regulations, the Company may withhold from any payments made under
this Agreement all applicable federal, state, city or other applicable taxes.
17.            Section 409A Savings Clause.
(a)            It is the intention of the parties that compensation or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code, and this Agreement shall be interpreted
accordingly.  To the extent such potential payments or benefits could become
subject to additional tax under such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
(b)            Each payment or benefit made pursuant to Section 4(f) of this
Agreement shall be deemed to be a separate payment for purposes of 409A.  In
addition, payments or benefits pursuant to Section 4(f) shall be exempt from the
requirements of Code Section 409A to the maximum extent possible as “short-term
deferrals” pursuant to Treasury Regulation Section 1.409A-1(b)(4), as
involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.
(c)            For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.
(d)            If Executive is a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6
months after Executive’s “separation from service” that, absent the application
of this Section 17(d), would be subject to additional tax imposed pursuant to
Section 409A of the Code as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) 6 months after Executive’s “separation from service,” or (ii) Executive’s
death.
18.            Entire Agreement.  This Agreement (including Exhibits)
constitutes and contains the entire agreement and final understanding concerning
Executive’s employment with the Company and the other subject matters addressed
herein between the parties.  It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matter hereof.  Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party.  This is a fully integrated agreement.
14

--------------------------------------------------------------------------------

19.            Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Board (or a person
expressly authorized thereby) and Executive, and no course of conduct or failure
or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.
20.            Excise Tax Payment.
(a)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax (such excise tax together with any such interest and penalties,
shall be referred to as the “Excise Tax”), then there shall be made a
calculation under which such Payments provided to Executive are reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax
(the “4999 Limit”).  A comparison shall then be made between (A) Executive’s Net
After-Tax Benefit (as defined below) assuming application of the 4999 Limit; and
(B) Executive’s Net After-Tax Benefit without application of the 4999 Limit.  If
(B) exceeds (A) by $100,000 or more, then no limit on the Payments received by
Executive under this Agreement shall be imposed by this Section 21.  Otherwise,
the amount payable to Executive pursuant to this Agreement shall be reduced so
that no such Payment is subject to the Excise Tax.  “Net After-Tax Benefit”
shall mean the sum of (x) all payments that Executive receives or is entitled to
receive from the Company that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 280G(b)(2) of the Code
(either, a “Section 280G Transaction”), less (y) the amount of federal, state,
local and employment taxes and Excise Tax (if any) imposed with respect to such
payments.
(b)            All determinations required to be made under this Section 20,
including whether and when a Payment is cut back pursuant to Section 20(a) and
the amount of such cut-back, and the assumptions to be utilized in arriving at
such determination, shall be made by a professional services firm designated by
the Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive.  If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control Event, the Board shall appoint another qualified
professional services firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Professional Services Firm
hereunder).  All fees and expenses of the Professional Services Firm shall be
borne solely by the Company.
(c)            In the event that a reduction in Payments is required pursuant to
this Section, then, except as provided below with respect to Payments that
consist of health and welfare benefits, the reduction in Payments shall be
implemented by determining the “Parachute Payment Ratio” (as defined below) for
each Payment and then reducing the Payments in order beginning with the Payment
with the highest Parachute Payment Ratio.  For Payments with the same Parachute
Payment Ratio, such Payments shall be reduced based on the time of payment of
15

--------------------------------------------------------------------------------

such Payments, with amounts being paid furthest in the future being reduced
first.  For Payments with the same Parachute Payment Ratio and the same time of
payment, such Payments shall be reduced on a pro-rata basis (but not below zero)
prior to reducing Payments next in order for reduction.  For purposes of this
Section, “Parachute Payment Ratio” shall mean a fraction, the numerator of which
is the value of the applicable Payment as determined for purposes of Code
Section 280G, and the denominator of which is the financial present value of
such Parachute Payment, determined at the date such payment is treated as made
for purposes of Code Section 280G (the “Valuation Date”).  In determining the
denominator for purposes of the preceding sentence (1) present values shall be
determined using the same discount rate that applies for purposes of discounting
payments under Code Section 280G; (2) the financial value of payments shall be
determined generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1;
and (3) other reasonable valuation assumptions as determined by the Company
shall be used.  Notwithstanding the foregoing, Payments that consist of health
and welfare benefits shall be reduced after all other Payments, with health and
welfare Payments being made furthest in the future being reduced first.  Upon
any assertion by the Internal Revenue Service that any such Payment is subject
to the Excise Tax, Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.
21.            Clawback.  Executive acknowledges that any incentive compensation
contemplated under this Agreement shall be subject to the Company’s clawback
policies, including without limitation any policy adopted to the extent required
by applicable law or written company policy adopted to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act.
22.            Miscellaneous.
(a)            Binding Effect.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.
(b)            Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:
If to the Company, to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chair of the Board of Directors and Chief Legal Officer
Facsimile No.: 303-846-6048
16

--------------------------------------------------------------------------------

with a copy to:
Robert C. Fleder, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064
Facsimile No.: 212-757-3990
 
If to Executive, to:
To Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company.
with a copy to:
Dennis D. Murrell, Esq.
Middleton Reutlinger, PSC
401 South Fourth Street, Suite 2600
Louisville, KY  40202
Facsimile No.: 502-588-1918
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received. 
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)            Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
(d)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
(e)            Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
(f)            Savings Clause.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.  Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect
17

--------------------------------------------------------------------------------

the original intent of the parties as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent reasonably practicable.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  RED ROBIN GOURMET BURGERS, INC.          
 
By:
/s/ Michael L. Kaplan       Name: Michael L. Kaplan       Title:
Senior Vice President and Chief Legal 
Officer
       

  EXECUTIVE:          
 
By:
/s/ Denny Marie Post       Name: Denny Marie Post          

 
[Signature Page to Amended and Restated Employment Agreement]
 

--------------------------------------------------------------------------------